Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-10, 21, 23-28, 30-37, and 39 are allowed.
The following is an examiner's statement of reasons for allowance: Based upon a thorough examination of the specific structures and functions of the Applicant’s method, the Examiner has determined that no prior art exists that anticipates this application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structures that distinguish this application over the prior art include the right and left closure links comprising an actuation end that is configured to drivingly engage a corresponding drive notch in said closure shuttle;
This feature is not found in the prior art in any form that could anticipate this device. Furthermore, any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible.
Application/Control Number: 16/281 ,666 Page 3 Art Unit: 3731 As a point of reference, the closest prior art that the Examiner was able to locate was Vidal in view of Jaworek, (US 2014/0246471). While Vidal has a linkage system that has similar connection types to the application at hand, the specifics of the connector and how they interact with the closure shuttle do not appear in the prior art. Furthermore, should the Examiner find a piece of art in another classification that possesses a similar linkage, it is the Examiner's opinion that the combination would alter the device to the extent that it would no longer function as intended.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Edgington on 6/30/2022

The application has been amended as follows: the following claims will be amended as such:

23. The surgical instrument of Claim 21, wherein said closure shuttle is constrained to axially move within a portion of said first jaw between said first position and said second position.

30. The surgical instrument of Claim 21, wherein when said closure shuttle is in said first position, said right closure link and said left closure link are each oriented in a perpendicular position relative to said shaft axis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL JEREMY LEEDS/           Examiner, Art Unit 3731

/THANH K TRUONG/            Supervisory Patent Examiner, Art Unit 3731